Citation Nr: 1822923	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-30 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to December 26, 2012 and in excess of 50 percent beginning December 26, 2012 for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1965 to August 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The March 2011 rating decision granted service connection for PTSD with a rating of 10 percent effective October 26, 2010.  A May 2012 rating decision increased the Veteran's PTSD rating to 30 percent effective October 26, 2010.  A February 2014 rating decision increased the rating to 50 percent beginning December 26, 2012.  In the February 2014 rating decision, the RO determined that the increased 50 percent rating was a full grant of benefits for the Veteran's PTSD.  The RO then issued a statement of the case in June 2014 treating the Veteran's claim for an increased rating for PTSD as an earlier effective date claim; however, the February 2014 rating decision was not a full grant of benefits on appeal based on the ratings schedule.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, the Veteran's representative's December 2012 statement that the RO construed as requesting only a 50 percent rating argued that the Veteran was entitled to "at least" a 50 percent rating and did not indicate that the Veteran would be satisfied with a 50 percent rating.  Furthermore, the Veteran has not expressed satisfaction with the increased ratings assigned and they are less than the maximum under the applicable criteria; hence, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue seeking an initial increased rating for PTSD and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required. 





REMAND

The Board finds that additional development is needed prior to adjudication of the issues on appeal.

The Veteran most recently underwent a VA examination to assess his service-connected PTSD in December 2013.  In the August 2016 Informal Hearing Presentation, the Veteran's representative requested a new VA examination.  In the request for a new VA examination, the representative did not expressly allege that the Veteran's PTSD has worsened since the most recent VA examination.  However, given there is no medical evidence or statements related to the Veteran's PTSD since the December 2013 VA examination, a contemporaneous examination to assess his PTSD is necessary to properly evaluate the Veteran's increased rating claim.  See Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994).

As for the issue of entitlement to TDIU, the Veteran has not filed an application for TDIU.  However, at the December 2013 VA examination, the examiner noted that the Veteran is applying for TDIU secondary to his PTSD.  Therefore, the issue of entitlement to TDIU has been raised by the record.  The issue of entitlement to TDIU is inextricably intertwined with the Veteran's claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for TDIU, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).  Therefore, the AOJ should take appropriate steps to develop and adjudicate the claim for TDIU in light of all the evidence of record.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from June 2014 onward.

Additionally, with any needed assistance from the Veteran, obtain any identified outstanding private treatment records.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the development requested in item 1, schedule the Veteran for a VA examination with an appropriate expert to determine the severity of his service-connected PTSD.  The entire claims file should be made available to the examiner in conjunction with this request.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's PTSD.  The appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

3.  Ensure that all notice and assistance obligations are satisfied concerning the claim for TDIU.  Forward the appropriate form (VA Form 21-8940) to the Veteran for completion, and undertake any development necessary for this claim.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



